Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al. (U.S. App. 2003/0184538) in view of Eom (U.S. App. 2009/0058311).
In regard to claim 1, Yamato teaches a power supply circuit (see title), comprising: a control sub-circuit (see Fig. 1, display controller 11), configured to provide a first preset voltage and a second preset voltage and output the first preset voltage to a first power supply terminal (see Fig. 1, display data and input control signals).
Yamato is not relied upon to teach and a delay sub-circuit, configured to delay the second preset voltage and output the delayed second preset voltage to a second power supply terminal.

It would have been obvious to a person of ordinary skill in the art to modify the circuit of Yamato with that of Eom for display pixel lifetime (see Para. 0009). Examiner further notes, Yamato discloses the base product/process of a power supply for a display while Eom discloses the known technique to include a delay circuit to yield predictable results in the device of Yamato.
In regard to claim 10, Yamato teaches a display device (see Abstract display power source), comprising the power supply circuit according to claim 1.
	In regard to claim 11, Yamato teaches a power supply (see Title and abstract) method, comprising: outputting a first preset voltage provided by a control sub- circuit to a first power supply terminal (see Fig. 1, display controller 11 outputting signals).
Yamato is not relied upon to teach and delaying a second preset voltage provided by the control sub- circuit by a delay sub-circuit, and outputting the delayed second preset voltage to a second power supply terminal.
However, Eom teaches and delaying a second preset voltage provided by the control sub- circuit by a delay sub-circuit, and outputting the delayed second preset voltage to a second power supply terminal (see Fig. 6, Item 430).
It would have been obvious to a person of ordinary skill in the art to modify the circuit of Yamato with that of Eom for display pixel lifetime (see Para. 0009). Examiner further notes, Yamato discloses the base product/process of a power supply for a 

Allowable Subject Matter
Claims 2-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner attempted to reach Applicant’s representative on 5-13-2021. Examiner suggests adding claim 2 to claim 1, and claim 12 to claim 11 along with clarifying the power supply is for a display to place the application in condition for allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/MATTHEW YEUNG/Primary Examiner, Art Unit 2694